Citation Nr: 0802128	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a sleep disorder, to include sleep apnea.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a seizure disorder, previously characterized 
as blackouts.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence had not been submitted for the issues of sleep 
disorder and a seizure disorder.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Pursuant to an October 2007 motion and the Board's granting 
thereof in January 2008, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).

The aforementioned issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board notes that, during the pendency of the veteran's 
appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), was issued. 
 In this decision, the Court held that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board notes that the veteran has not 
been provided with a notice letter that complies with Kent 
for the issue of sleep disorder/sleep apnea and that the 
notice information for the issue of blackouts/seizures 
provided in January 2005 contained the incorrect last final 
denial decision.  Kent, 20 Vet. App. 1.  As the 
characterization of both issues on appeal has changed in 
various rating and Board decisions, the Board will briefly 
outline the history of the issues on appeal below.

Regarding the claim for a sleep disorder to include sleep 
apnea, the Board notes that the veteran was originally denied 
service connection for, in relevant part, a nervous 
condition, ulcers, and stomach disorder in an August 1986 RO 
decision.  The veteran appealed that decision to the Board.  
In a February 1988 decision, the Board recharacterized the 
issues on appeal, in relevant part, as entitlement to service 
connection for an acquired psychiatric disorder.  Within its 
decision, the Board noted that insomnia had been associated 
with a psychiatric disorder but that there was no evidence of 
such disorder that could be linked to his service.

In April 1999, in response to the veteran's claim for 
entitlement to service connection for a sleep disorder dated 
in October 1998, the RO determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
for an acquired psychiatric disorder.  Within that decision, 
the RO discussed the February 1988 Board decision that denied 
service connection for an acquired psychiatric disorder, 
which noted that the evidence showed that the veteran was 
seen for psychiatric problems and manifested complaints of 
insomnia.  The veteran appealed the April 1999 decision and 
the Board in a February 2004 decision also determined that 
new and material evidence had not been received sufficient to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, inclusive of nervous and 
sleep disorders, characterized as generalized anxiety 
disorder.  Within that decision, the Board referenced 
overnight sleep study reports and other records that 
pertained to the veteran's current claim for entitlement to 
service connection for sleep disorder to include sleep apnea.

Therefore, as outlined above, the veteran is hereby put on 
notice that the February 2004 Board decision is the last 
final decision with regards to the claim for whether new and 
material evidence has been submitted sufficient to reopen the 
claim for entitlement to service connection for a sleep 
disorder, to include sleep apnea.  The Board indicated that 
evidence showing a casual connection between the sleep 
disorder and the veteran's period of service was still not 
shown.  As such, the veteran is put on notice that he must 
submit evidence that pertains to a connection between his 
sleep disorder/sleep apnea and a disease or injury incurred 
in service that is not duplicative or redundant of the 
evidence already of record.  

Turning to the claim for a seizure disorder previously 
characterized as blackouts, the Board notes that the veteran 
was originally denied service connection for blackouts in an 
August 1986 and that denial was upheld in a February 1988 
Board decision.  The Board concluded that blackouts were not 
indicative of a particular disease entity and pertinent 
chronic disability due to his period of active service was 
not shown.  

As such, the veteran is hereby put on notice that February 
1988 Board decision is the last final decision with regards 
to the claim for whether new and material evidence has been 
submitted sufficient to reopen the claim for entitlement to 
service connection for a seizure disorder, previously 
characterized as blackouts.  The veteran is additionally put 
on notice that he must submit evidence that associates 
blackouts with a disease or injury incurred in service.  

The Board notes that the veteran was denied entitlement to 
service connection for PTSD in a January 2001 RO decision.  
The record reflected that the veteran filed a notice of 
disagreement (NOD) with regard to that issue in June 2001.  
When there has been an adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, 
a remand for issuance of an SOC on the issue of entitlement 
to service connection for PTSD is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denials of his claims 
on appeal.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is herby put on notice of the 
following.  New evidence means existing 
evidence not previously submitted to 
agency decisionmakers and material 
evidence means existing evidence that, by 
itself or when considered with previous 
evidence of record, related to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened and must raise 
a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  The 
February 2004 Board decision is the last 
final decision with regards to the claim 
for whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for a sleep disorder, to 
include sleep apnea.  The Board indicated 
that evidence showing a connection between 
the sleep disorder and the veteran's 
period of service was still not shown.  As 
such, the veteran must submit evidence 
that pertains to a connection between his 
sleep disorder/sleep apnea and a disease 
or injury in service that is not 
duplicative or redundant of the evidence 
already of record.  The February 1988 
Board decision is the last final decision 
with regards to the claim for whether new 
and material evidence has been submitted 
sufficient to reopen the claim for 
entitlement to service connection for a 
seizure disorder, previously characterized 
as blackouts.  The veteran must submit 
evidence that associates blackouts with a 
disability that is connected to a disease 
or injury incurred in service.  

2.  An SOC, containing all applicable laws 
and regulations, on the issue of 
entitlement to service connection for PTSD 
must be issued.  Manlincon, 12 Vet. App. 
238.  The veteran should be advised of the 
time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to this issue is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.  

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application to reopen the previously 
denied claims for service connection for a 
sleep disorder to include sleep apnea and 
a seizure disorder previously 
characterized as blackouts should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, including notice of 
38 C.F.R. § 3.156(a), and the reasons for 
the decision.  He should be given the 
opportunity to respond thereto.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The Board must emphasize that this case 
has been advanced on the docket pursuant 
to 38 C.F.R. § 20.900(c) and therefore 
prompt action should be taken on these 
matters.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


